Title: To Benjamin Franklin from the Marquise de Saint-Auban, 15 December 1781
From: Saint-Auban, Jacques-Antoine Baratier de
To: Franklin, Benjamin


A Paris le 15. Xbre. 1781.
Vous nous avez fait l’honneur, Monsieur, de nous promettre a m. de st. auban et a moy que Vous nous feriez celuy de venir diner avec nous a notre retour de la campagne que nous avons quittée depuis 15. Jours. M. de st. auban n’auroit pas laissé passer ce temps, sans vous aller rappeller cette promesse s’il n’en eut eté empesché par un gros rhume. Dans la crainte ou je suis que cette incommodité ne le prive encore pour quelque temps de l’honneur de Vous voir chez vous et moy du plaisir de Vous recevoir icy, je prends le parti de vous informer de notre retour et de vous prier de remplir l’engagement que vous avez bien voulu prendre cet eté, en m’indiquant le jour le plus prochain possible ou vous pourréz Venir diner avec nous, ainsi que M. Votre petitfils que nous serons charmés davoir par toutes sortes de raisons, independament du desir que nous avons de scavoir s’il a pensé a faire Venir des épées pareilles a la sienne, comme il nous l’avoit promis.
Jay l’honneur detre, Monsieur, Votre très humble et très obeissante Servante
GRUYN DE ST. AUBAN
